DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . All the claims have been examined on the basis of the merits of the claims. 
Priority
The present application is a 371 from PCT/KR2018003915 filed 04/03/2018 which claims foreign priority benefits from KR10-20170046908 filed in Korea on 04/11/2017. The certified copy of foreign priority application was received on 10/04/2019. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.  
Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/26/2022 has been entered.
 
Response to Arguments
4.	Applicant’s arguments, see pages 4-7, filed 07/26/2022, with respect to the rejection(s) of claim(s) 1 under 35 USC § 103 have been fully considered and are persuasive. Accordingly, the rejection of the last office action has been withdrawn. 
Allowable Subject Matter
5.	Claims 1-2, 4-5 are allowed.
6.	The following is an examiner’s statement of reasons for allowance: 

Yashiro et al., (US-20180314369-A1) in view of Chai et al., (US-20160328057-A1, hereinafter as, Chai). 
In regards to claim 1, Yashiro generally discloses a touch screen sensor (touch panel, fig.1, para 0021) comprising: a base member made of a transparent material (insulation layer between L_X and L_Y as a transparent layer (not labelled but shown) as the whole touch sensor structure is placed above the display panel DP, fig.1); an upper circuit pattern composed of multiple first sensing electrodes spaced apart from each other and formed on a first surface of the base member (electrodes in the electrode layer L_X, fig.1 formed on the upper surface of base member or the insulation layer); a lower circuit pattern composed of multiple second sensing electrodes spaced apart from each other and formed on a second surface of the base member (electrodes in the electrode layer L_Y includes electrodes formed on the lower surface of the base member or the insulation layer); 
Yashiro does not expressly disclose “an antenna electrode formed on the first surface of the base member and formed in at least one dummy space of multiple dummy spaces defined between the multiple first sensing electrodes.” 
However, this limitation would have been obvious to one ordinary skill in the art, before the effective filing of the invention because Yashiro discloses antenna electrode(s) formed with EY electrodes, fig.2, and fig. 1 in the dummy spaces (unused spaces for other electrodes). Therefore, one of ordinary skill in the art would have placed the antenna with L_X electrode layer and the invention would have worked equally well, without a challenge. The motivation is to place the antenna on with upper electrode layer. 
Yashiro does not disclose “and wherein the upper circuit pattern and the antenna electrode are a mesh metal electrode.” 
Chai discloses and wherein the upper circuit pattern and the antenna electrode are a mesh metal electrode (para 0029, mesh antenna 210 and para 0022, electrodes 114X and 114Y are both micro wire metal mesh (one of which is the upper circuit pattern)).
Yashiro and Chai taken alone or in the combination fails to disclose “a dummy pattern formed in the dummy space of the multiple dummy spaces where the antenna electrode is not formed, and formed in a region where the antenna electrode is not formed in the dummy space in which the antenna electrode is formed: wherein the dummy pattern is a mesh metal electrode.” 
Accordingly, the independent claim 1 is allowed. The dependent claims 2, 4-5 are also allowed based on their dependencies from the independent claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion 
7.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPROSE SUBEDI whose telephone number is (571)270-7977. The examiner can normally be reached Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KE XIAO can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEEPROSE SUBEDI/Primary Examiner, Art Unit 2627